Citation Nr: 0918098	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Veteran originally filed a claim for compensation for 
PTSD in September 1996.  The claim was denied in an April 
1997 rating decision.  In June 2005, the Veteran filed a 
petition to reopen his claim for compensation for PTSD.  The 
RO denied his petition in the October 2005 rating decision on 
the ground that the Veteran had not submitted any new and 
material evidence to support the reopening of his claim.  

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for 
PTSD was denied by an unappealed rating decision in April 
1997.  

2. The additional evidence received since April 1997 by 
itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1. The April 1997 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the April 1997 decision is not new 
and material and the petition to reopen the claim of 
entitlement to service connection for PTSD is denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for PTSD. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159. 

In letters dated in July 2005 and November 2006, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to substantiate his claims for service 
connection for hearing loss, tinnitus, and PTSD.  The RO also 
specified the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim. See 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought. The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the July 2005 letter. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the November 2006 letter that an effective 
date would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


New and Material Evidence to Reopen a Claim for PTSD

The record reflects that a rating decision dated in April 
1997 denied a claim for service connection for PTSD.  The 
Veteran did not appeal this decision.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The final denial of the claim was in April 1997, as noted 
above, and it therefore may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the April 1997 decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001). 

That amendment applies in this case as the appellant's claim 
to reopen was filed in    June 2005.  As previously, "new" 
evidence is that which was not previously of record.  
However, by "material" is meant that the evidence raise a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.

The evidence of record at the time of the April 1997 rating 
decision consisted of service treatment records and a 
November 1996 VA examination.  The Veteran's claim was denied 
on the basis of the RO's determination that the records were 
insufficient to show a diagnosis of PTSD, credible evidence 
of stressors during the Veteran's active duty, or a nexus 
between a diagnosis and any stressors.

The evidence submitted in support of reopening the claim 
includes a progress note from a February 1999 medical visit 
to the VA.  In this record, the examiner noted that the 
Veteran stated that he was a combat Veteran in Vietnam and 
that his stressors include work inspectors, his ex-wife, and 
home care, which is causing insomnia.  He also advised the 
examiner that he was in treatment for alcoholism.  

The examiner assessed that the Veteran was in treatment for 
alcohol dependence and was currently in full remission.  He 
stated that the Veteran's insomnia was likely linked to his 
alcoholism.  The examiner prescribed sleep medication and 
medication for the Veteran's mood condition.  

The only additional evidence is a medical record from October 
2007, in which the Veteran's physician opines on his hearing 
condition.  No mention of PTSD or other mood disorders is 
mentioned in that record. 

The February 1999 evidence is new, as it was not of record at 
the time of the April 1997 decision.  However, the evidence 
is not material as it does not raise a reasonable possibility 
of substantiating the Veteran's claim for service connection 
for his PTSD.  The evidence neither provides a diagnosis of 
PTSD, nor does it confirm any symptoms of PTSD or stressors 
from service.  

The Board finds that new and material evidence has not been 
received and the petition to reopen a claim for entitlement 
to service connection for PTSD is denied. 


ORDER

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim for entitlement to 
service connection for PTSD is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus is 
warranted. The purpose of this Remand is to schedule the 
Veteran for a VA examination to determine the nature and 
etiology of the Veteran's hearing loss and tinnitus.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for bilateral hearing loss and tinnitus.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board is of the opinion that such an 
examination is required.  See 38 C.F.R. § 3.159(c)(4)(i).  
The Veteran's service treatment records show several 
complaints in June 1967 of ear problems and treatment.  

Additionally, the Veteran submitted evidence from his 
personal physician, R.T., M.D., who conducted an audiogram 
and opined that the Veteran experiences bilateral hearing 
loss.  Dr. R.T. also assessed the Veteran for tinnitus and 
commented that "his symptoms are most likely secondary to 
his hearing loss and noise exposure." 

The Veteran has submitted a private audiology report dated in 
October 2007, along with Dr. R.T.'s statement.  However, the 
report is comprised of uninterpreted graphic representations 
of audiometric data and therefore, insufficient evidence for 
purposes of this claim. See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995)(Board may not interpret graphical representations 
of audiometric data).

Because sensorineural hearing loss is an organic disease of 
the nervous system, a grant of service connection is only 
appropriate based upon competent medical evidence of a nexus 
between the disease and active military service - here, that 
period of service from May 1967 to February 1971 or within 
one year of separation from such active service based upon 
the presumptive periods as prescribed in 38 C.F.R. § 
3.309(a). See VA Under Secretary for Health letter dated 
October 4, 1995.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Because results of the October 2007 VA audiogram are not 
reliable for the purposes of 38 C.F.R. § 3.385, the Board 
finds that the Veteran should be afforded a VA audiological 
evaluation.       

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:
 
1. The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss and tinnitus since 
October 2007, the date of the most recent 
medical evidence currently on file.  
After securing any appropriate consent 
from the Veteran, the AMC/RO must obtain 
any such treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2. The AMC/RO will schedule the Veteran 
for a VA audiological evaluation and any 
other appropriate examinations, to 
ascertain if the Veteran has a hearing 
loss disorder and/or tinnitus that was 
caused by any incident of active military 
service from May 1967 to February 1971.  
The following considerations will govern 
the examination:

a. The claims file and a copy of 
this remand must be made available 
to the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of this 
remand. 

b. The examiner must respond to the 
following inquiries:

(1) Based upon a review of any 
clinical testing, and the 
claims folder, including the 
October 2007 medical opinion 
cited above, does the Veteran 
have a diagnosis of tinnitus 
and/or bilateral hearing loss 
within the definition of 38 
C.F.R. § 3.385, and if so; 

(2) Is such tinnitus and/or 
hearing loss the result of any 
incident of active military 
service between May 1967 and 
February 1971.  

A rationale for any opinion 
expressed must be provided. Even if 
the findings are deemed to be 
inaccurate or unreliable, the 
examiner should provide a medical 
opinion based on the private and VA 
medical records contained in the 
claims file, including the October 
2007 non-VA examiner's report. If 
the examiner cannot respond to this 
inquiry without resort to 
speculation, he or she should so 
specifically state. 

3. The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record. If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


